Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This office action is in response to the election filed on 02/02/2021. Claims 1-16, drawn to a semiconductor device/wafer, were elected without traverse. Claims 17-22 have been withdrawn from further consideration.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/29/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-6 and 8-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al. (Pub. No. US 2020/0135789 A1), herein Cheng.
	Regarding claim 1, Cheng discloses a semiconductor device, comprising: a semiconductor substrate having a pixel array region 110a/402a and a first seal ring region 110c/402c/502d, wherein the first seal ring region is proximate to an edge of the semiconductor substrate 404/504 and surrounds the pixel array region; and a first deep trench isolation (DTI) structure 435/554/535 filled with a dielectric material 464 formed on the semiconductor substrate, the first DTI structure being disposed in the first seal ring region and extended into the semiconductor substrate, wherein the first DTI structure surrounds the pixel array region (Cheng: Figs. 1, 3, 12, 22, 29, 35 and paragraphs [0019], [0028]-[0029], [0033], [0075], [0087], [0107], [0121]; “…The periphery region 110c is a region where non-active circuit components, such as seal rings, are located…”).  
	Regarding claim 2, Cheng discloses the semiconductor device of claim 2, further comprising: a first seal ring 410s, formed in the first seal ring region, the first seal ring disposed proximate to the edge of the semiconductor substrate, and being vertically separated from the first DTI structure by a vertical distance (Cheng: Figs. 1, 3, 12, 22, 29, 35 and paragraphs [0033], [0048]).  
	Regarding claim 3, Cheng discloses the semiconductor device of claim 2, wherein the first seal ring and the first DTI structure are separated by a dielectric layer 412 (Cheng: Figs. 1, 3, 12, 22, 29, 35 and paragraphs [0031], [0032]).  
	Regarding claim 4, Cheng discloses the semiconductor device of claim 2, further comprising a second DTI structure filled with the dielectric material and the second DTI being disposed in the first seal ring region and configured to surround the first DTI structure (Cheng: Figs. 1, 3, 12, 22, 29, 35 and paragraphs [0048], [0109]; “… In some embodiments, the trench 444 includes multiple trench segments that are arranged along the perimeter of the active circuit region (402a, 402b) and together completely surround the active circuit region (402a, 402b) of each sensor chip 402 …In some embodiments, the trench 554 includes multiple trench segments that are arranged along the perimeter of the active circuit region (502a, 502b and 502c) and together completely surround the active circuit region (502a, 502b and 502c) of each sensor chip 502…”).  
	Regarding claim 5, Cheng discloses the semiconductor device of claim 4, wherein the second DTI structure is disposed in the first seal ring region of the semiconductor substrate, and laterally spaced from the first DTI structure (Cheng: Figs. 1, 3, 12, 22, 29, 35 and paragraphs [0048], [0109]; “… In some embodiments, the trench 444 includes multiple trench segments that are arranged along the perimeter of the active circuit region (402a, 402b) and together completely surround the active circuit region (402a, 402b) of each sensor chip 402 …In some embodiments, the trench 554 includes multiple trench segments that are arranged along the perimeter of the active circuit region (502a, 502b and 502c) and together completely surround the active circuit region (502a, 502b and 502c) of each sensor chip 502…”).  
	Regarding claim 6, Cheng discloses the semiconductor device of claim 5, wherein the semiconductor substrate having a first side and a second side opposite to the first side, the DTI structure having an opening formed on the first side of the semiconductor substrate and the first seal ring is formed on the second side of the semiconductor substrate (Cheng: Figs. 1, 3, 12, 22, 29, 35 and paragraphs [0019], [0028]-[0029], [0033], [0075], [0087], [0107], [0121]).
	Regarding claim 8, Cheng discloses the semiconductor device of claim 1, wherein the dielectric material include oxide material (Cheng: Figs. 1, 3, 12, 22, 29, 35 and paragraph [0031]).
	Regarding claim 9, Cheng discloses the semiconductor device of claim 1, wherein the dielectric material comprise a material having a dielectric constant greater than 3.9 (Cheng: Figs. 1, 3, 12, 22, 29, 35 and paragraphs [0031], [0042]).
	Regarding claim 10, Cheng discloses the semiconductor device of claim 1, further comprising a second DTI structure filled with the dielectric material enclosed by the first DTI structure (Cheng: Figs. 1, 3, 12, 22, 29, 35 and paragraphs [0031], [0042]).
	Regarding claim 11, Cheng discloses the semiconductor device of claim 1, wherein the first DTI structure has a crack (Cheng: Figs. 1, 3, 12, 22, 29, 35 and paragraphs [0016]-[0017], [0019], [0061], [0077], [0113], [0123]).
	Regarding claim 12, Cheng discloses a semiconductor wafer, comprising: at least a semiconductor device formed on the semiconductor wafer, the semiconductor device comprising: a semiconductor substrate having a pixel array region and a first seal ring region, wherein the first seal ring region is proximate to an edge of the semiconductor substrate and surrounds the pixel array region; and a plurality of first deep trench isolation (DTI) structures disposed in the first seal region, each of first DTI structures being filled with a dielectric material and extended into the semiconductor substrate, wherein the plurality of first DTI structure surrounds the pixel array region; and a scribe region disposed adjacent to the edge of the semiconductor device and being configured to surround the semiconductor device (Cheng: Figs. 1, 3, 12, 22, 29, 35 and paragraphs [0016], [0018]-[0019], [0028]-[0029], [0033], [0048], [0075], [0087], [0107], [0109], [0121]; “…The periphery region 110c is a region where non-active circuit components, such as seal rings, are located…”).  
	Regarding claim 13, Cheng discloses the semiconductor device of claim 12, wherein the plurality of first DTI structure comprises an outermost first DTI structure configured to surround the other first DTI structures and the outermost first DTI structure being laterally spaced from In some embodiments, the trench 444 includes multiple trench segments that are arranged along the perimeter of the active circuit region (402a, 402b) and together completely surround the active circuit region (402a, 402b) of each sensor chip 402 …In some embodiments, the trench 554 includes multiple trench segments that are arranged along the perimeter of the active circuit region (502a, 502b and 502c) and together completely surround the active circuit region (502a, 502b and 502c) of each sensor chip 502…”).  
	Regarding claim 14, Cheng discloses the semiconductor device of claim 12, further comprising: a first seal ring, formed in the first seal ring region, the first seal ring disposed proximate to the edge of the semiconductor substrate, and being vertically separated from the plurality of first DTI structures by a vertical distance (Cheng: Figs. 1, 3, 12, 22, 29, 35 and paragraphs [0033], [0048]).  
	Regarding claim 15, Cheng discloses the semiconductor device of claim 14, wherein the first seal ring and the plurality of the first DTI structures are separated by a dielectric layer (Cheng: Figs. 1, 3, 12, 22, 29, 35 and paragraphs [0031], [0032]).  
	Regarding claim 16, Cheng discloses the semiconductor device of claim 12, wherein the dielectric material include oxide material (Cheng: Figs. 1, 3, 12, 22, 29, 35 and paragraph [0031]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng.
	Regarding claim 7, Cheng in paragraphs such as [0019]-[0020], [0038] states “…a distance D between an outer-most sidewall of the stress-releasing trench structure 130 and the chip edge 112 is less than about 100 µm. If the distance D is too great, the usable area of the sensor chip 110 is wasted. If the distance D is too small, a risk of cutting the stress-releasing trench structure 130 during singulation increases...” but does not specifically say the pixel array region includes a pixel array comprising of a plurality of pixels, the plurality of pixels are spaced by a pixel pitch, the first DTI structure is laterally spaced from the second DTI structure by the pixel pitch. However, the claimed value for the pitch is recognized as a result-effective variable, i.e., a variable which achieves a In re Aller, 105 USPQ 233 (CCPA 1955) and In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874.  The examiner can normally be reached on M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 13, 2021

/MALIHEH MALEK/Primary Examiner, Art Unit 2813